Case: 19-60473      Document: 00515587354         Page: 1    Date Filed: 10/02/2020




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     October 2, 2020
                                  No. 19-60473                        Lyle W. Cayce
                                Summary Calendar                           Clerk


   Ignacio Ernesto Garcia Junco,

                                                                        Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A215 734 153


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Ignacio Ernesto Garcia Junco, a native and citizen of Cuba, seeks
   review of the dismissal by the Board of Immigration Appeals (BIA) of his
   appeal from the immigration judge’s (IJ) denial of his applications for asylum,
   withholding of removal, and protection under the Convention Against


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60473      Document: 00515587354           Page: 2   Date Filed: 10/02/2020




                                     No. 19-60473


   Torture (CAT). Garcia Junco argues that the BIA committed legal error by
   failing to consider the substantial evidence of his past persecution and well-
   founded fear of future persecution based upon his political opinion, namely
   his refusal to associate with and endorse the Cuban government.
          We review the final decision of the BIA and also consider the IJ’s
   decision where it influenced the determination of the BIA. Zhu v. Gonzales,
   493 F.3d 588, 593 (5th Cir. 2007). We review the factual findings of the BIA
   and IJ for substantial evidence, while legal questions are reviewed de novo. Id.
   at 594. The BIA’s factual findings are conclusive under the substantial
   evidence standard unless the record compels a contrary finding. See Sharma
   v. Holder, 729 F.3d 407, 411 (5th Cir. 2013).
          Asylum may be granted to a noncitizen “who is unable or unwilling to
   return to his home country ‘because of persecution or a well-founded fear of
   persecution on account of race, religion, nationality, membership in a
   particular social group, or political opinion.’” Zhang v. Gonzales, 432 F.3d
339, 344 (5th Cir. 2005) (quoting INS v. Elias-Zacarias, 502 U.S. 478, 481
   (1992)). The burden is on the applicant to present “specific, detailed facts”
   to demonstrate past persecution or a well-founded fear of future persecution.
   Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012).
          Garcia Junco has not established that the findings of the BIA, which
   presumed him credible despite the IJ’s discrediting of him, that he failed to
   establish past persecution and a well-founded fear of future persecution
   based upon his political opinion were not supported by substantial evidence,
   see Zhu, 493 F.3d at 593, or that the evidence compels the conclusion that he
   suffered past persecution or that his fear of future persecution is objectively
   reasonable, see Sharma, 729 F.3d at 411; Orellana-Monson, 685 F.3d at 518;
   Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994). By his own admission,
   Garcia Junco is not in a political organization. Furthermore, substantial




                                          2
Case: 19-60473     Document: 00515587354           Page: 3   Date Filed: 10/02/2020




                                    No. 19-60473


   evidence supports the BIA’s determination that Garcia Junco did not have a
   well-founded fear of future persecution. See Zhu, 493 F.3d at 593. Garcia
   Junco testified that he worked, owned a company, and traveled outside of
   Cuba in the ten-year period between his refusal to volunteer for the military
   and his subsequent interactions with the police. Because Garcia Junco did
   not establish eligibility for asylum, he necessarily has not established
   eligibility for withholding of removal. See Majd v. Gonzales, 446 F.3d 590,
   595 (5th Cir. 2006).
          To the extent Garcia Junco is challenging the denial of CAT
   protection, he has abandoned that claim by failing to adequately brief it. See
   Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003) (per curiam).
          The petition for review is DENIED.




                                         3